            Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 1 of 28




                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA

                                      :
SANDIE SNYDER, RENEE FERA, and        :             Civil Action No.
PAUL BERAN individually and on behalf :
of all others similarly situated,     :
                                      :             CLASS ACTION COMPLAINT
                        Plaintiffs,   :
                                      :             JURY TRIAL DEMANDED
                v.                    :
                                      :
KONINKLIJKE PHILIPS N.V., PHILIPS :
NORTH AMERICA LLC, and PHILIPS        :
RS NORTH AMERICA LLC,                 :
                                      :
                        Defendants.   :


                                    CLASS ACTION COMPLAINT

       Plaintiffs Sandie Snyder, Renee Fera, and Paul Beran, individually and on behalf of all

others similarly situated, through undersigned counsel, allege as follows.

                               I.      NATURE OF THE ACTION

       1.      Defendants Koninklijke Philips N.V., Philips North America LLC, and Philips RS

North America LLC (collectively “Philips”) manufacture and sell a variety of products that are

intended to help people breathe. These include Continuous Positive Airway Pressure (“CPAP”)

and Bilevel Positive Airway Pressure (“BiPAP”) machines, which are commonly used to treat

sleep apnea, and ventilators, which treat respiratory failure. In general, all of these devices express

air into patients’ airways. CPAP and BiPAP machines are intended for daily use, and ventilators

are used continuously while needed. Without these devices, some patients may experience severe

symptoms, including heart attack, stroke, and death by asphyxiation.
            Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 2 of 28




       2.      On June 14, 2021, Philips announced a recall of many of its CPAP/BiPAP machines

and its ventilators (the “Recalled Breathing Machines”).1 Specifically, the Recalled Breathing

Machines contain polyester-based polyurethane (“PE-PUR”) foam for sound abatement. Philips

announced that this foam may break down and be inhaled or ingested. Further, the PE-PUR foam

may emit volatile organic compounds (“VOCs”) that are carcinogenic and may be inhaled or

ingested, or adversely affect organs. Philips announced these hazards could result in “serious injury

which can be life-threatening or cause permanent impairment.” Rodney Mell, Philips Recall Letter

2021, https://www.philips.com/c-dam/b2bhc/master/landing-pages/src/update/documents/philips-

recall-letter-2021-05-a-2021-06-a.pdf

       3.      Philips knew about these very substantial and material risks long before the recall.

Patients who use the Recalled Breathing Machines complained about black particles in their

machines for several years before the recall. Philips, however, did not warn the public or its

customers about these hazards until late April 2021 and did not recall the Recalled Breathing

Machines until June 14, 2021.

       4.      Patients use the Recalled Breathing Machines every day but, absent this litigation,

Philips will not replace any of the affected devices now or in the future. Philips has no concrete

timeline for replacing or repairing any of the Recalled Breathing Machines.

       5.      In fact, Philips timed its recall of the Recalled Breathing Machines to coincide with

its launch of the next generation of its affected products that purportedly do not suffer from the

same PE-PUR foam issues. Thus, the only safe option that Philips offers to its customers—many



1
 These include the following models: E30; DreamStation ASV; DreamStation ST, AVAPS;
SystemOne ASV4; C Series ASV, S/T, AVAPs; OmniLab Advanced Plus; SystemOne (Q Series);
DreamStation CPAP, Auto CPAP, BiPAP; DreamStation Go CPAP, APAP; Dorma 400, 500
CPAP; REMStar SE Auto CPAP; Trilogy 100 and 200; Garbin Plus, Aeris, LifeVent; A-Series
BiPAP Hybrid A30; A-Series BiPAP V30 Auto; A-Series BiPAP A40; and A-Series BiPAP A30.
                                                -2-
             Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 3 of 28




of whom need the Recalled Breathing Machines to sleep—is to purchase Philips’s newer model,

thus profiting Philips further.

        6.      Plaintiffs bring this Class Action Complaint to represent a class of similarly situated

persons defined below, who also purchased the defective Recalled Breathing Machines, and to

obtain relief for their injuries.

                                         II.     PARTIES

        A.      PLAINTIFFS

        7.      Plaintiff Sandie Snyder resides in Detroit Lakes, Minnesota. In 2018, while living

in Arkansas, she purchased a Dreamstation CPAP machine to treat sleep apnea. She would not

have purchased the device had she known it was defective. She demands a refund, a replacement

device that is non-defective, costs for ongoing medical monitoring, and all other appropriate

damages for injuries suffered as a result of the defective device.

        8.      Plaintiff Renee Fera resides in Pittsburgh, Pennsylvania. Ms. Fera has used a CPAP

machine since 2005. In or around 2013, she purchased a Remstarpro System One C Flex CPAP

machine to treat sleep apnea. She would not have purchased the device had she known it was

defective. She demands a refund, a replacement device that is non-defective, costs for ongoing

medical monitoring, and all other appropriate damages for injuries suffered as a result of the

defective device. Philips never informed Ms. Fera that her CPAP machine is part of the current

recall. She called Philips herself and was informed that her device was part of the recall.

        9.      Plaintiff Paul Beran is a resident of Alexandria, Virginia. In 2019, he purchased a

DreamStation BiPAP machine to treat sleep apnea. He has been advised that if he does not

regularly use his BiPAP machine, he is at risk for cardiac arrest. Philips never informed Mr. Beran

that his BiPAP machine is part of the current recall. He demands a refund, a replacement device



                                                 -3-
              Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 4 of 28




that is non-defective, costs for ongoing medical monitoring, and all other appropriate damages for

injuries suffered as a result of the defective device.

        B.       DEFENDANTS

        10.      Koninklijke Philips N.V. is a Dutch multinational company headquartered in

Amsterdam, Netherlands, and is the parent company of Philips North America LLC and Philips

RS North America LLC.

        11.      Defendant Philips North America LLC is a Delaware company with its principal

place of business in Cambridge, Massachusetts.

        12.      Defendant Philips RS North America LLC (formerly Respironics, Inc.) is a

Delaware company headquartered in Pittsburgh, Pennsylvania.

        13.      Reference to “Philips,” “Defendant,” or “Defendants” refers to each and every

Defendant individually and collectively.

                             III.    JURISDICTION AND VENUE

        14.      This Court has subject matter jurisdiction over this class action pursuant to

28 U.S.C. § 1332, as amended by the Class Action Fairness Act of 2005, because the matter in

controversy exceeds $5 million, exclusive of interest and costs, and is a class action in which

Plaintiffs and some members of the Class are citizens of states different than Defendants. See 28

U.S.C. § 1332(d)(2)(A).

        15.      Venue is proper in this District because Philips RS North America LLC is

headquartered in this District, each of the Defendants does business in the Western District of

Pennsylvania, and because a substantial part of the events or omissions giving rise to the claim

occurred in this District.

        ///

        ///
                                                 -4-
              Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 5 of 28




                               IV.    FACTUAL ALLEGATIONS

        A.       CPAP MACHINES, BIPAP MACHINES, AND VENTILATORS TREAT
                 SERIOUS CONDITIONS

        16.      Sleep apnea is a sleeping disorder in which breathing is disturbed temporarily

during sleep. Breathing may stop or become very shallow. This may be associated with fatigue,

daytime sleepiness, interrupted sleep, or snoring, among other symptoms. Serious cases can lead

to hypertension, heart attack, or stroke, among other medical ailments.

        17.      CPAP therapy is a common treatment for sleep apnea. In CPAP therapy, a machine

delivers a flow of air through a mask over the nose or mouth, which increases air pressure in the

throat so that the airway does not collapse during inhalation. CPAP therapy assists breathing during

sleep and can successfully treat sleep apnea.

        18.      Other therapies to treat sleep apnea include BiPAP therapy and Automatic Positive

Airway Pressure (“APAP”). BiPAP machines provide two different pressure settings - one for

inhalation and one for exhalation.

        19.      Patients who use CPAP or BiPAP machines typically use them every day when

they sleep. Symptoms may return quickly if therapy is discontinued.

        20.      Respiratory failure is a condition in which a patient has difficulty breathing or

getting enough oxygen into the blood. Many underlying conditions can cause respiratory failure,

including physical trauma, sepsis, pneumonia, COVID-19, and drug abuse. Respiratory failure can

be fatal.

        21.      Mechanical ventilators, usually just called “ventilators,” are often used to treat

respiratory failure. Ventilators push air into and out of the patient’s lungs like a bellows.

Ventilators can also be used in other circumstances, such as during surgery when general




                                                -5-
             Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 6 of 28




anesthesia may interrupt normal breathing. The COVID-19 crisis has led to a significant increase

in the demand for ventilators in the United States and worldwide.

       B.       PHILIPS RECALLED ITS PRODUCTS DUE TO SERIOUS HEALTH
                HAZARDS FROM THE FOAM THAT IT UTILIZED

       22.      Philips manufactures and sells CPAP machines, BiPAP machines, and ventilators,

among other products. According to Philips’s 2020 Annual Report, Sleep & Respiratory Care

constituted approximately 49% of Philips’ total sales in its Connected Care line of business, which

in turn accounted for 28% of Philips’ overall sales of about €19.535 billion.

       23.      Philips’s flagship CPAP/BiPAP machine product family is the DreamStation

family, including the original DreamStation, launched in October 2015, and the DreamStation Go

(a travel version). Philips sells DreamStation products through its subsidiary Respironics, which

Philips acquired in 2008.

       24.      Many of Philips’s CPAP and BiPAP machines and ventilators contain PE-PUR

foam for sound abatement. Due to the design of the machines, air passes through this foam before

it is pumped into the patient’s airway.

       25.      On April 13, 2021, Philips announced it was launching the DreamStation 2, a next-

generation machine in its DreamStation product family.

       26.      Less than two weeks later, on April 26, 2021, Philips announced:

       Philips has determined from user reports and testing that there are possible risks to
       users related to the sound abatement foam used in certain of Philips' sleep and
       respiratory care devices currently in use. The risks include that the foam may
       degrade under certain circumstances, influenced by factors including use of
       unapproved cleaning methods, such as ozone*), and certain environmental
       conditions involving high humidity and temperature. The majority of the affected
       devices are in the first-generation DreamStation product family. Philips’ recently
       launched next-generation CPAP platform, DreamStation 2, is not affected. Philips
       is in the process of engaging with the relevant regulatory agencies regarding this
       matter and initiating appropriate actions to mitigate these possible risks. Given the
       estimated scope of the intended precautionary actions on the installed base, Philips
       has taken a provision of EUR 250 million.
                                               -6-
             Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 7 of 28




       27.      On June 14, 2021, Philips issued a further statement:

       To date, Philips has produced millions of Bi-Level PAP, CPAP and mechanical
       ventilator devices using the PE-PUR sound abatement foam. Despite a low
       complaint rate (0.03% in 2020), Philips determined based on testing that there are
       possible risks to users related to this type of foam. The risks include that the PE-
       PUR foam may degrade into particles which may enter the device’s air pathway
       and be ingested or inhaled by the user, and the foam may off-gas certain chemicals.
       The foam degradation may be exacerbated by use of unapproved cleaning methods,
       such as ozone,** and high heat and high humidity environments may also
       contribute to foam degradation.

       Therefore, Philips has decided to voluntarily issue a recall notification* to inform
       patients and customers of potential impacts on patient health and clinical use related
       to this issue, as well as instructions on actions to be taken.

       28.      Philips stated that “[t]he majority of the affected devices within the advised 5-year

service life are in the first-generation DreamStation product family.” Philips elaborated:

       Based on the latest analysis of potential health risks and out of an abundance of
       caution, the recall notification* advises patients and customers to take the following
       actions:

       For patients using affected BiLevel PAP and CPAP devices: Discontinue use of
       your device and work with your physician or Durable Medical Equipment (DME)
       provider to determine the most appropriate options for continued treatment. To
       continue use of your device due to lack of alternatives, consult with your physician
       to determine if the benefit of continuing therapy with your device outweighs the
       risks identified in the recall notification.*

       For patients using affected life-sustaining mechanical ventilator devices: Do not
       stop or alter your prescribed therapy until you have talked to your physician. Philips
       recognizes that alternate ventilator options for therapy may not exist or may be
       severely limited for patients who require a ventilator for life-sustaining therapy, or
       in cases where therapy disruption is unacceptable. In these situations, and at the
       discretion of the treating clinical team, the benefit of continued usage of these
       ventilator devices may outweigh the risks identified in the recall notification.*

       Possible health risks

       The company continues to monitor reports of potential safety issues as required by
       medical device regulations and laws in the markets in which it operates. To date,
       there have been no reports of death as a result of these issues. Philips has received
       reports of possible patient impact due to foam degradation. The potential risks of
       particulate exposure include headache, irritation, inflammation, respiratory issues,
       and possible toxic and carcinogenic effects. The potential risks of chemical

                                                -7-
             Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 8 of 28




       exposure due to off-gassing include headache, irritation, hypersensitivity,
       nausea/vomiting, and possible toxic and carcinogenic effects. Philips has received
       no reports regarding patient impact related to chemical emissions.

       29.      On the same day, Philips provided additional information in an announcement

entitled “clinical information for physicians,” which explained that the foam breakdown “may lead

to patient harm and impact clinical care.”

       While there have been limited reports of headache, upper airway irritation, cough,
       chest pressure and sinus infection that may have been associated with the foam,
       based on lab testing and evaluations, it may be possible that these potential health
       risks could result in a wide range of potential patient impact, from transient
       potential injuries, symptoms and complications, as well as possibly serious injury
       which can be life-threatening or cause permanent impairment, or require medical
       intervention to preclude permanent impairment.

       30.      The announcement by Phillips detailed two types of hazards from the PE-PUR

foam in the devices. First, the announcement described dangers due to foam degradation exposure:

       Potential Hazard: Philips has determined from user reports and lab testing that
       under certain circumstances the foam may degrade into particles which may enter
       the device’s air pathway and be ingested or inhaled by the user of its Continuous
       Positive Airway Pressure (CPAP), BiLevel Positive Airway Pressure (BiLevel
       PAP) and Mechanical Ventilator devices. The foam degradation may be
       exacerbated by environmental conditions of higher temperatures and humidity in
       certain regions. Unauthorized cleaning methods such as ozone may accelerate
       potential degradation.

       The absence of visible particles does not mean that foam breakdown has not already
       begun. Lab analysis of the degraded foam reveals the presence of potentially
       harmful chemicals including:

       - Toluene Diamine

       - Toluene Diisocyanate

       - Diethylene glycol

       31.      The European Union considers Toluene Diisocyanate “highly toxic” and has

concluded that Toluene Diamine “cannot be considered safe for use” even as a hair dye.




                                              -8-
             Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 9 of 28




       32.      Philips disclosed that it “has received several complaints regarding the presence of

black debris/particles within the airpath circuit (extending from the device outlet, humidifier,

tubing, and mask).”

       33.      The second hazard is the possibility of volatile organic compounds (“VOCs”), that

is, chemical emissions from the PE-PUR foam. Philips explained:

       Potential Hazard: Lab testing performed for and by Philips has also identified the
       presence of VOCs which may be emitted from the sound abatement foam
       component of affected device(s). VOCs are emitted as gases from the foam
       included in the CPAP, BiLevel PAP and MV devices and may have short- and long-
       term adverse health effects.

       Standard testing identified two compounds of concern (COC) may be emitted from
       the foam that are outside of safety thresholds. The compounds identified are the
       following:

       - Dimethyl Diazine

       - Phenol, 2,6-bis (1,1-dimethylethyl)-4-(1-methylpropyl)-

       34.      Philips admitted that the risks of these VOCs include that they “may cause irritation

and airway inflammation, and this may be particularly important for patients with underlying lung

diseases or reduced cardiopulmonary reserve” and may lead to the following symptoms:

“headache, dizziness, irritation (eyes, nose, respiratory tract, skin), hypersensitivity, nausea,

vomiting, toxic and carcinogenic effects,” as well as “adverse effects to other organs such as

kidney and liver.”

       35.      Although Philips did not disclose these health risks until June 2021, Philips has

known about these health risks for a long time. For example, customers complained to Philips

about black particles in their machines for several years before the recall, as evidenced by forum

posts and statements from those that follow the industry.




                                                -9-
            Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 10 of 28




       C.      PHILIPS HAS NOT REPLACED ANY DEVICES AND DOES NOT PLAN
               TO DO SO

       36.     Philips’ so-called “recall” does not actually provide patients with new CPAP,

BiPAP, or ventilator devices. As Philips’ June 14, 2021, announcement explains:

       Repair and replacement program

       Philips is providing the relevant regulatory agencies with required information
       related to the launch and implementation of the projected correction. The company
       will replace the current sound abatement foam with a new material and has already
       begun the preparations, which include obtaining the relevant regulatory clearances.
       Philips aims to address all affected devices in scope of this correction as
       expeditiously as possible.

       As part of the program, the first-generation DreamStation product families will be
       modified with a different sound abatement foam and shipped upon receipt of the
       required regulatory clearances. Philips’ recently launched next-generation CPAP
       platform, DreamStation 2, is not affected by the issue. To support the program,
       Philips is increasing the production of its DreamStation 2 CPAP devices, that are
       available in the US and selected countries in Europe.

       37.     Thus, Philips is not currently replacing the foam in the affected devices and may

take a year or more to provide replacement foam, during which time its customers, including

Plaintiffs, are at risk of harm due to these defective machines.

       38.     At the same time, Philips intends to profit from the so-called recall by selling more

of its next generation product, the DreamStation 2. Philips intentionally timed the recall to coincide

with the launch of the DreamStation 2.

       39.     Due to the design of the Recalled Breathing Machines, it is prohibitively difficult

for patients to remove or replace the PE-PUR foam themselves. There is also a general shortage

of available replacement machines.

       40.     Patients need to use their machines every day, or else their symptoms—which can

be severe and life-altering—may return.




                                                - 10 -
          Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 11 of 28




       41.     As a result, the recall by Philips leaves patients without any safe, free options.

Patients may buy Philips’ next-generation product or a competitor’s product—at full price.

       42.     Pursuant to the statements issued by Philips that are set forth above, Philips has

admitted that the Recalled Breathing Machines are defective and unsafe. The Recalled Breathing

Machines are effectively worthless and/or have a far lesser value than what customers paid and

would not have been purchased by patients if they were informed of the defect at the time of sale.

       43.     Plaintiffs and the Class Members have all suffered economic injuries as a result of

their purchase of the Recalled Breathing Machines.

                                V.      CLASS ALLEGATIONS

       44.     Plaintiffs bring this action individually and as a class action pursuant to Fed. R.

Civ. P. 23(a), 23(b)(2) and/or 23(b)(3). Specifically, the Classes that Plaintiffs seek to represent

consists of the following:

               Nationwide Class: All persons in the United States who have purchased a Recalled
               Breathing Machine for personal use.

               Pennsylvania Class: All persons in Pennsylvania who have purchased a Recalled
               Breathing Machine for personal use.

               Arkansas Class: All persons in Arkansas who have purchased a Recalled
               Breathing Machine for personal use.

               Virginia Class: All persons in Virginia who have purchased a Recalled Breathing
               Machine for personal use.

       45.     The Nationwide Class, Arkansas Subclass, Pennsylvania Subclass, and Virginia

Subclass are collectively referred to herein as the “Class.” Excluded from the Class are

Defendants and their employees, officers, and directors; and the Judge(s) and any mediator

assigned to this case.

       46.     Plaintiffs reserve the right to redefine the Class prior to class certification.



                                                - 11 -
          Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 12 of 28




       47.         The rights of each member of the Class were violated, harmed, and placed at risk

in a similar fashion based upon Defendants’ uniform actions.

       48.         This action has been brought and may be properly maintained as a class action for

the following reasons:

                   a.     Numerosity: Members of the Class are so numerous that their individual

joinder is impracticable. The proposed Nationwide Class contains at least millions of individuals

who purchased a Recalled Breathing Machine. The Class is therefore sufficiently numerous to

make joinder impracticable, if not impossible. The precise number of Class Members is unknown

to Plaintiffs at this time, but the Class Members are readily ascertainable and can be identified by

Defendants’ records.

                   b.     Existence and Predominance of Commons Questions of Fact and Law:

Common questions of law and fact exist as to all members of the Class. These questions

predominate over any questions affecting only individual Class Members. These common legal

and factual questions include, without limitation:

               i.         Whether Defendants were unjustly enriched by the sale of the
                          Recalled Breathing Machines;

              ii.         Whether Defendants were negligent in selling the Recalled
                          Breathing Machines;

             iii.         Whether Defendants failed to warn consumers regarding the risks of
                          the Recalled Breathing Machines;

             iv.          Whether Defendants’ practices constitute unfair or deceptive acts or
                          practices under state consumer protection statutes;

              v.          The appropriate nature of class-wide equitable relief; and

             vi.          The appropriate measurement of restitution and/or measure of
                          damages to Plaintiffs and members of the Class.




                                                 - 12 -
          Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 13 of 28




These and other questions of law or fact that are common to the members of the Class predominate

over any questions affecting only individual members of the Class.

                    c.     Typicality: Plaintiff’s claims are typical of the claims of all members of the

Class who purchased the Recalled Breathing Machines for personal use.

                    d.     Adequacy: Plaintiffs are adequate representatives of the Class because their

interests do not conflict with the interests of the Class that they seek to represent; they have retained

counsel competent and highly experienced in complex class action litigation, and they intend to

prosecute this action vigorously. The interests of the Class will be fairly and adequately protected

by Plaintiffs and their counsel.

                    e.     Superiority: A class action is superior to other available means of fair and

efficient adjudication of the claims of Plaintiffs and the Class. The injury suffered by each Class

Member is relatively small in comparison to the burden and expense of individual prosecution of

the complex and extensive litigation necessitated by Defendants’ conduct. It would be virtually

impossible for members of the Class to individually and effectively redress the wrongs done to

them. Even if the members of the Class could afford such individual litigation, the court system

could not. Individualized litigation presents a potential for inconsistent or contradictory judgments.

Individualized litigation also increases the delay and expense to all parties, and to the court system,

presented by the complex legal and factual issues of the case. By contrast, a class action presents

far fewer management difficulties, and provides the benefits of single adjudication, an economy

of scale, and comprehensive supervision by a single court.

              VI.        EQUITABLE TOLLING OF STATUTES OF LIMITATIONS

        49.         The running of any statute of limitations has been equitably tolled by reason of

Defendants’ fraudulent concealment and/or omissions of critical safety information. Through its


                                                   - 13 -
          Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 14 of 28




affirmative misrepresentations and omissions, Philips actively concealed from Plaintiffs and their

physicians the true risks associated with the Recalled Breathing Machines.

        50.    As a result of Defendants’ actions, Plaintiffs and the Class Members were unaware,

and could not have reasonably known or learned through reasonable diligence, that they had been

exposed to the risks and harms set forth and that those risks and harms were the direct and

proximate result of Defendants’ acts and omissions.

                                VII.    CAUSES OF ACTION

                                           COUNT I

                          STRICT LIABILITY-FAILURE TO WARN

        51.    Plaintiffs and the Class incorporate by reference all preceding paragraphs.

        52.    Defendants had a duty to warn Plaintiffs and the Class Members regarding the

defect and true risks associated with the Recalled Breathing Machines.

        53.    Defendants failed to provide adequate warnings regarding the risks of the PE-PUR

foam.

        54.    Defendants had information regarding the true risks but failed to warn Plaintiffs,

Class Members, and their physicians to strengthen their warnings.

        55.    Despite Defendants’ obligation to unilaterally strengthen the warnings, Philips

instead chose to actively conceal this knowledge.

        56.    Plaintiffs and the Class Members would not have purchased, chosen, and/or paid

for all or part of the Recalled Breathing Machines if they knew of the defect and the risks of

purchasing the product.

        57.    This defect proximately caused Plaintiffs’ and Class Members’ injuries which

include economic injuries as well as multiple physical injuries, including but not limited to



                                              - 14 -
          Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 15 of 28




headache, irritation, inflammation, respiratory issues, exposure to materials with toxic and

carcinogenic effects, and exposure to get unknown consequences.

       58.     Plaintiffs and the Class suffered damages in an amount to be determined at trial.

                                            COUNT II

                           DESIGN DEFECT STRICT LIABILITY

       59.     Plaintiffs and the Class incorporate by reference all preceding paragraphs.

       60.     The design of the Recalled Breathing Machines, including but not limited to design

and use of the PE-PUR foam and the placement of the foam within the Recalled Breathing

Machines, was defective and unreasonably dangerous, causing degradation and inhalation of the

PE-PUR foam, and causing headaches, irritation, inflammation, respiratory issues, and exposure

to materials with toxic and carcinogenic effects.

       61.     The design of the Recalled Breathing Machines and the PE-PUR foam rendered the

Recalled Breathing Machines not reasonably fit, suitable, or safe for their intended purpose.

       62.     The dangers of the Recalled Breathing Machines outweighed the benefits and

rendered the products unreasonably dangerous. Indeed, there are other CPAP and similar machines

that do not use a similarly toxic foam that is subject to degradation, inhalation, and ingestion.

       63.     Safer alternative machines were available that did not suffer from the defect as set

forth herein and that did not have an unreasonable risk of harm as with the Recalled Breathing

Machines and their unsafe PE-PUR foam, for example, machines made by other manufacturers.

       64.     The risk benefit profile of the Recalled Breathing Machines was unreasonable, and

the products should have had stronger and clearer warnings or should not have been sold in the

market.

       65.     The Recalled Breathing Machines did not perform as an ordinary consumer would



                                               - 15 -
            Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 16 of 28




expect.

          66.   Plaintiffs and the Class suffered damages in an amount to be determined at trial.

                                           COUNT III

                               NEGLIGENT FAILURE TO WARN

          67.   Plaintiffs and the Class incorporate by reference all preceding paragraphs.

          68.   Defendants owed Plaintiffs and Class Members a duty of care and to warn of any

risks associated with the Recalled Breathing Machines. Defendants knew or should have known

of the true risks but failed to warn Plaintiffs, Class Members, and their doctors.

          69.   Defendants’ negligent breach of duty caused Plaintiffs and Class Members

economic damages and injuries in the form of headaches, irritation, inflammation, respiratory

issues, and exposure to materials with toxic and carcinogenic effects.

          70.   Plaintiffs and Class Members would not have purchased, chosen, and/or paid for

all or part of the Recalled Breathing Machines if they knew of the defect and the risks associated

with purchasing the product.

          71.   Plaintiffs and the Class suffered damages in an amount to be determined at trial.

                                            COUNT IV

                                NEGLIGENT DESIGN DEFECT

          72.   Plaintiffs and the Class incorporate by reference all preceding paragraphs.

          73.   Defendants negligently designed the Recalled Breathing Machines. Philips owed

Plaintiffs and the Class a duty to design the Recalled Breathing Machines in a reasonable manner.

The design of the Recalled Breathing Machines, including but not limited to the design of the PE-

PUR foam and the placement of the PE-PUR foam within the Recalled Breathing Machines, was

defective and unreasonably dangerous, causing degradation and inhalation of the foam, and



                                               - 16 -
            Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 17 of 28




causing headaches, irritation, inflammation, respiratory issues, and exposure to materials with

toxic and carcinogenic effects.

          74.   The design of the Recalled Breathing Machines and the PE-PUR foam rendered the

Recalled Breathing Machines not reasonably fit, suitable, or safe for their intended purpose.

          75.   The dangers of the Recalled Breathing Machines outweighed the benefits and

rendered the products unreasonably dangerous. Indeed, there are CPAP and similar machines that

do not use a similarly toxic foam that is subject to degradation, inhalation, and ingestions.

          76.   Safer alternative machines were available that did not have an unreasonable risk of

harm as with the Recalled Breathing Machines and their unsafe foam, for example, machines made

by other manufacturers.

          77.   The risk benefit profile of the Recalled Breathing Machines was unreasonable, and

the products should have had stronger and clearer warnings or should not have been sold in the

market.

          78.   The Recalled Breathing Machines did not perform as an ordinary consumer would

expect.

          79.   Plaintiffs and the Class suffered damages in an amount to be determined at trial.

                                            COUNT V

                                     NEGLIGENT RECALL

          80.   Plaintiffs and the Class incorporate by reference all preceding paragraphs.

          81.   In issuing a voluntary recall, Philips assumed duties to Plaintiffs and the Class to

exercise reasonable care in issuing and implementing the recall.




                                               - 17 -
          Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 18 of 28




       82.     Philips breached its duties by failing to adequately warn Plaintiffs and the Class of

the dangers associated with the use of the Recalled Breathing Machines by refusing to promptly

repair or replace the Recalled Breathing Machines.

       83.     As a direct result of Defendants’ breach of duty, Plaintiffs and the Class have

suffered harm in an amount to be determined at trial.

                                            COUNT VI

                            BREACH OF EXPRESS WARRANTY

       84.     Plaintiffs and the Class incorporate by reference all preceding paragraphs.

       85.     Defendants warranted the Recalled Breathing Machines “shall be free from defects

of workmanship and materials and will perform in accordance with the product specifications for

a period of two (2) years from the date of sale.”

       86.     Defendants breached this express warranty in connection with the sale and

distribution of the Recalled Breathing Machines. At the point of sale, the Recalled Breathing

Machines - while appearing normal - contained immediate defects as set forth herein, rendering

them unsuitable and unsafe for personal use by humans.

       87.     Had Plaintiffs and the Class known the Recalled Breathing Machines were unsafe

for use, they would not have purchased them.

       88.     Defendants have breached their warranty and refused to provide appropriate

warranty relief notwithstanding the risks of using the Recalled Breathing Machines. Plaintiffs and

the Class reasonably expected, at the time of purchase, that the Recalled Breathing Machines were

safe for their ordinary and intended use.

       89.     As a direct and proximate result of Defendants’ breach of express warranty,

Plaintiffs and the Class have sustained damages in an amount to be determined at trial.



                                               - 18 -
               Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 19 of 28




                                             COUNT VII

               BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY

         90.      Plaintiffs and the Class incorporate by reference all preceding paragraphs.

         91.      By operation of law, Defendants, as manufacturers of the Recalled Breathing

Machines and as the providers of a limited warranty for the Recalled Breathing Machines,

impliedly warranted to Plaintiffs and the Class that the Recalled Breathing Machines were of

merchantable quality and safe for their ordinary and intended use.

         92.      Defendants breached the implied warranty of merchantability in connection with

the sale and distribution of the Recalled Breathing Machines. At the point of sale, the Recalled

Breathing Machines - while appearing normal - contained defects as set forth herein rendering

them unsuitable and unsafe for personal use by humans.

         93.      Had Plaintiffs and the Class known the Recalled Breathing Machines were unsafe

for use, they would not have purchased them.

         94.      Defendants have refused to provide appropriate warranty relief notwithstanding the

risks of using the Recalled Breathing Machines. Plaintiffs and the Class reasonably expected, at

the time of purchase, that the Recalled Breathing Machines were safe for their ordinary and

intended use.

         95.      As a direct and proximate result of Defendants’ breach of the implied warranty of

merchantability, Plaintiffs and the Class have sustained damages in an amount to be determined at

trial.

         ///



         ///



                                                 - 19 -
          Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 20 of 28




                                          COUNT VII

                     PENNSYLVANIA UNFAIR TRADE PRACTICES
                        AND CONSUMER PROTECTION LAW
                             73 P.S. §§ 201-1, ET. SEQ.

                     ON BEHALF OF THE PENNSYLVANIA SUBCLASS

       96.     Plaintiffs incorporate by reference all preceding paragraphs.

       97.     Plaintiff Fera brings this cause of action individually and on behalf of the members

of the Pennsylvania Subclass.

       98.     Plaintiff Fera and the Pennsylvania Subclass Members purchased their Recalled

Breathing Machines primarily for personal, family, or household purposes within the meaning of

73 P.S. § 201-9.2.

       99.     All of the acts complained of herein were perpetrated by Defendants in the course

of trade or commerce within the meaning of 73 P.S. § 201-2(3).

       100.    The Pennsylvania Unfair Trade Practices and Consumer Protection Law

(“Pennsylvania CPL”) prohibits unfair or deceptive acts or practices, including, “[e]ngaging in any

other fraudulent or deceptive conduct which creates a likelihood of confusion or

misunderstanding.” 73 P.S. § 201-2(4). Defendants engaged in unlawful trade practices, and unfair

or deceptive acts or practices that violated Pennsylvania CPL.

       101.    Defendants participated in unfair or deceptive trade practices that violated the

Pennsylvania CPL as described below and alleged throughout the Complaint. By concealing the

true risks of the Recalled Breathing Machines, Defendants knowingly and intentionally

misrepresented and omitted material facts in connection with the sale of the Recalled Breathing

Machines. Defendants systematically misrepresented, concealed, suppressed, or omitted material

facts relating to the Recalled Breathing Machines in the course of their business.



                                              - 20 -
          Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 21 of 28




       102.    Defendants also engaged in unlawful trade practices by employing deception,

deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or omission of

any material fact with intent that others rely upon such concealment, suppression or omission, in

connection with the sale of the Recalled Breathing Machines.

       103.    Defendants’ unfair and deceptive acts or practices occurred repeatedly in

Defendants’ trade or business, were capable of deceiving a substantial portion of the purchasing

public, and imposed a serious safety risk on the public.

       104.    Defendants knew that the risks inherent in the Recalled Breathing Machines made

them unsuitable for their intended use.

       105.    Defendants knew or should have known that their conduct violated the

Pennsylvania CPL.

       106.    Had Plaintiff Fera and the Pennsylvania Subclass Members known the truth about

the Recalled Breathing Machines, they would not have purchased them. Plaintiff Fera and the

Pennsylvania Subclass Members did not receive the benefit of their bargain as a result of

Defendants’ misconduct.

       107.    Defendants owed Plaintiff Fera and the Pennsylvania Subclass Members a duty to

disclose the truth about the Recalled Breathing Machines because Defendants: (a) possessed

exclusive, specific, and superior knowledge of the true risks of the Recalled Breathing Machines;

(b) intentionally concealed the foregoing from Plaintiff Fera and the Pennsylvania Subclass

Members; and/or (c) made incomplete representations regarding the Recalled Breathing Machines,

while purposefully withholding material facts from Plaintiff Fera and the Pennsylvania Subclass

Members that contradicted these representations.




                                              - 21 -
          Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 22 of 28




        108.    Plaintiff Fera and the Pennsylvania Subclass Members suffered injury in fact to a

legally protected interest. As a result of Defendants’ conduct, Plaintiff Fera and the Pennsylvania

Subclass Members were harmed and suffered actual damages.

        109.    Defendants’ violations present a continuing risk to Plaintiff Fera and the

Pennsylvania Subclass Members, as well as to the general public. Defendants’ unlawful acts and

practices complained of herein affect the public interest.

        110.    Defendants are liable to Plaintiff and the Pennsylvania Subclass Members for treble

their actual damages or $100, whichever is greater, and attorneys’ fees and costs under 73 P.S. §

201-9.2(a). Plaintiff Fera and the Pennsylvania Subclass Members are also entitled to an award of

punitive damages given that Defendants’ conduct was malicious, wanton, willful, oppressive, or

exhibited a reckless indifference to the rights of others.

                                            COUNT VIII

                    ARKANSAS DECEPTIVE TRADE PRACTICES ACT
                        ARK. CODE ANN. §§ 4-88-101, ET SEQ.

                        ON BEHALF OF THE ARKANSAS SUBCLASS

        111.    Plaintiffs incorporate by reference all preceding paragraphs.

        112.    Plaintiff Snyder brings this cause of action individually and on behalf of the

members of the Arkansas Subclass

        113.    The Arkansas Deceptive Trade Practices Act prohibits deceptive and

unconscionable trade practices, including, among other things, “[k]nowingly making a false

representation as to the characteristics, ingredients, uses, benefits, alterations, source, sponsorship,

approval, or certification of goods or services or as to whether goods are original or new or of a

particular standard, quality, grade, style, or model” or “[e]ngaging in any other unconscionable,

false, or deceptive act or practice in business, commerce, or trade.” Ark. Code Ann. § 4-88-107.

                                                 - 22 -
             Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 23 of 28




       114.      The Arkansas Deceptive Trade Practices Act makes it unlawful to engage in “any

deception, fraud, or false pretense” or “[t]he concealment, suppression, or omission of any material

fact with intent that others rely upon the concealment, suppression, or omission” “[w]hen utilized

in connection with the sale or advertisement of any goods.” Ark. Code Ann. § 4-88-108.

       115.      Defendants engaged in unlawful, deceptive, and unconscionable trade practices,

deception, fraud, or false pretense, and the concealment, suppression, or omission of any material

fact with intent that others rely upon that concealment, suppression, or omission, with respect to

the sale and advertisement of the Recalled Breathing Machines purchased by Plaintiff Snyder and

Arkansas Subclass Members, in violation of Ark. Code Ann. §§ 4-88-101, et seq., including by

misrepresenting the true quality of the Recalled Breathing Machines, and concealing the true risks

of the Recalled Breathing Machines.

       116.      The above deceptive and unconscionable trade practices or acts by Defendants were

conducted in connection with the sale or advertisement of “goods,” as defined by Ark. Code Ann.

§ 4-88-102(4).

       117.      The above unlawful acts or practices by Defendants were immoral, unethical,

oppressive, and unscrupulous.

       118.      Defendants’ actions were negligent, knowing, and willful, and/or wanton and

reckless with respect to the rights of Plaintiff Snyder and the Arkansas Subclass Members.

       119.      Defendants’ actions were material to Plaintiff Snyder and Arkansas Subclass

Members, who relied on Defendants’ representations in that they would not have purchased,

chosen, and/or paid for all or part of Recalled Breathing Machines had they known that they were

defective.

       120.      As a direct and proximate result of Defendants’ unlawful deceptive and



                                               - 23 -
          Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 24 of 28




unconscionable acts or practices, Plaintiff Snyder and Arkansas Class Members suffered an

ascertainable loss of money or property, real or personal, as described above, including the past,

present and future costs associated with replacement of Recalled Breathing Machines and ongoing

medical costs and testing.

       121.    Plaintiffs Snyder and Arkansas Subclass Members seek relief under Ark. Code

Ann. § 4-88-113(f)(1)(A), including, but not limited to injunctive relief, restitution, statutory

damages, compensatory damages, punitive damages, and attorneys’ fees and costs.


                                          COUNT IX

                        VIRGINIA CONSUMER PROTECTION ACT
                           VA. CODE ANN. §§ 59.1-196, ET SEQ.

                        ON BEHALF OF THE VIRGINIA SUBCLASS

       122.    Plaintiffs incorporate by reference all preceding paragraphs.

       123.    Plaintiff Beran brings this cause of action individually and on behalf of the

members of the Virginia Subclass.

       124.    Virginia Consumer Protection Act, Va. Code Ann. §§ 59.1-196, et seq. (“VCPA”)

was enacted to “promote fair and ethical standards of dealings between suppliers and the

consuming public.”

       125.    The VCPA makes unlawful, among other things, any “deception, fraud, false

pretense, false promise, or misrepresentation in connection with a consumer transaction.” Va.

Code Ann. § 59.1-200.

       126.    Defendants engaged in unfair methods of competition in or affecting commerce,

and unfair or deceptive acts or practices in or affecting commerce, with respect to the sale and

advertisement of the Recalled Breathing Machines purchased by Plaintiff Beran and Virginia



                                              - 24 -
             Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 25 of 28




Subclass Members, in violation of Va. Code Ann. §§ 59.1-196, including by making false

representations or concealing the true risks of the Recalled Breathing Machines.

       127.     The above unfair or deceptive acts or practices by Defendants were conducted as

part of a “consumer transaction” as defined by Va. Code Ann. § 59.1-198.

       128.     The above unfair or deceptive acts or practices by Defendants were reasonably

calculated to deceive Class Members and other consumers, and made with intent to deceive.

       129.     The above unfair or deceptive acts or practices by Defendants did in fact deceive

Class Members and other consumers, causing them damage.

       130.     The above unfair and deceptive practices and acts by Defendants were immoral,

unethical, oppressive, and unscrupulous.

       131.     Defendants’ actions were negligent, knowing, and willful, and/or wanton and

reckless with respect to the rights of Plaintiff Beran and the Virginia Subclass Members.

       132.     Plaintiff Beran and the Virginia Subclass Members relied on Defendants’

representations in that they would not have purchased, chosen, and/or paid for all or part of the

Recalled Breathing Machines had they known that they were defective.

       133.     As a direct and proximate result of Defendants’ deceptive acts and practices,

Plaintiff Beran and the Virginia Subclass Members suffered an ascertainable loss of money or

property, real or personal, as described above.

       134.     Plaintiff Beran and the Virginia Subclass Members seek relief under Va. Code Ann.

§§ 59.1-196, et seq., including but not limited to injunctive relief, compensatory damages, statutory

damages, treble damages, civil penalties and attorneys’ fees and costs.

       ///

       ///



                                                  - 25 -
          Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 26 of 28




                                            COUNT X

                                   UNJUST ENRICHMENT
                                     (In the Alternative)

                               On Behalf of the Nationwide Class

       135.    Plaintiffs and the Class incorporate by reference all preceding paragraphs.

       136.    Plaintiffs and the Class Members conferred a tangible and material economic

benefit upon Defendants by purchasing the Recalled Breathing Machines. Plaintiffs and Class

Members would not have purchased, chosen, and/or paid for all or part of the Recalled Breathing

Machines had they known the true risks of using the Recalled Breathing Machines. Defendants

are not providing a timely repair or replacement for the Recalled Breathing Machines. Under these

circumstances, it would be unjust and inequitable for Defendants to retain the economic benefits

they received at the expense of Plaintiffs and the Class.

       137.    Failing to require Defendants to provide remuneration under these circumstances

would result in Defendants being unjustly enriched at the expense of Plaintiffs and the Class

Members, who endure being exposed to the risk of developing serious medical conditions and can

no longer use their Recalled Breathing Machines safely.

       138.    Defendants’ retention of the benefit conferred upon them by Plaintiffs and the Class

would be unjust and inequitable.

       139.    Plaintiffs and the Class suffered damages in an amount to be determined at trial.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request, individually and on behalf of the Class, that this Court:

               A.      Determine that the claims alleged herein may be maintained as a class action

under Rule 23(a), (b)(2), and/or (b)(3) of the Federal Rules of Civil Procedure on behalf of the




                                               - 26 -
          Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 27 of 28




Nationwide Class and state subclasses defined above, and designate Plaintiffs as the class

representatives, and Plaintiffs’ counsel as Class Counsel;

               B.      Award equitable and injunctive relief, including but not limited to, requiring

Defendants to institute a medical monitoring program for Plaintiffs and Class Members,

restitution, and disgorgement of profits;

               C.      Award all actual, general, special, incidental, punitive, and consequential

damages to which Plaintiffs and Class Members are entitled;

               D.      Award pre-judgment and post-judgment interest on such monetary relief;

               E.      Award reasonable attorneys’ fees and costs; and

               F.      Grant such further and other relief that this Court deems appropriate.



Date: August 3, 2021                  By:     /s/ Benjamin Sweet
                                              Benjamin J. Sweet
                                              ben@nshmlaw.com
                                              Joel M. Walker
                                              jmwalker@nshmlaw.com
                                              NYE, STIRLING,
                                              HALE& MILLER, LLP
                                              1145 Bower Hill Road, Suite 104
                                              Pittsburgh, PA 15243
                                              Telephone: (412) 857-5350

                                              William Pietragallo, II
                                              wp@pietragallo.com
                                              Peter St. Tienne Wolff
                                              psw@pietragallo.com
                                              PIETRAGALLO GORDON ALFANO
                                              BOSICK & RASPANTI, LLP
                                              One Oxford Centre, 38th Floor
                                              Pittsburgh, PA 15219
                                              Telephone: (412) 263-2000
                                              Facsimile: (412) 263-2001

                                              Counsel for Plaintiffs and the Putative Class



                                               - 27 -
         Case 2:05-mc-02025 Document 978 Filed 08/03/21 Page 28 of 28




                                        JURY DEMAND

       Plaintiffs and the Class demand a trial by jury on all issues so triable.



Date: August 3, 2021                  By:     /s/ Benjamin Sweet
                                              Benjamin J. Sweet
                                              ben@nshmlaw.com
                                              Joel M. Walker
                                              jmwalker@nshmlaw.com
                                              NYE, STIRLING,
                                              HALE& MILLER, LLP
                                              1145 Bower Hill Road, Suite 104
                                              Pittsburgh, PA 15243
                                              Telephone: (412) 857-5350

                                              William Pietragallo, II
                                              wp@pietragallo.com
                                              Peter St. Tienne Wolff
                                              psw@pietragallo.com
                                              PIETRAGALLO GORDON ALFANO
                                              BOSICK & RASPANTI, LLP
                                              One Oxford Centre, 38th Floor
                                              Pittsburgh, PA 15219
                                              Telephone: (412) 263-2000
                                              Facsimile: (412) 263-2001

                                              Counsel for Plaintiffs and the Putative Class




                                               - 28 -
